Bronson, J.
(specially concurring). I concur in the affirmance of the judgment. The Moreau Lumber Company held the legal title to the *1069land. Anna Bernauer possessed the land under a contract for a deed from the company. Pursuant to legal proceedings had to cancel this contract, it was adjudged that the same should be canceled unless the sum of $1,467.66 was paid on or before May 10, 1918. Theretofore Anna Bernauer made on May 4, 1917, two mortgages: One for $2,500, recorded May 8, 1917, to E. E. Tallmadge; another a commission mortgage for $557.50 recorded October 25, 1919, to Carl E. Tallmadge. The latter v/as the regular agent of the former, his father, for placing loans on real estate in North Dakota. The plaintiff had a mortgage on this land which in February, 1919, was adjudged by this court to be invalid as against Anna Bernauer. See Bernauer v. McCaull-Webster Elev. Co., 41 N. D. 561, 171 N. W. 282. On May 9, 1918, Carl E. Tallmadge paid to the Moreau Lumber Company its claims against the land, namely, the amount due from Anna Bernauer, and a mortgage on the premises, all amounting to approximately $2,700. He received an assignment of the judgment against Anna Bernauer, a satisfaction of the $1,000 mortgage, and a deed of the land to himself. He testified that he was getting this for himself, to protect himself. At this time he had not made payment of the $2,500 to Anna Bernauer excepting fees of $500 guaranteed to her attorneys on April 17, 1918. On May 10, 1918, the .plaintiff deposited with the clerk of court $1,467.66, the amount necessary to redeem the defaults of Anna Bernauer under her contract. The clerk of court paid this money to Carl E. Tallmadge. He testified that he gave Anna Bernauer credit for such money so paid. On May 21, 1918, he deeded the land to Anna Bernauer. Thereafter the record title accordingly showed Anna Bernauer to be the owner of the land subject to a first mortgage for $2,500 to E. E. Tallmadge, and a second mortgage to Carl E. Tallnxadge for $557.50.
The appellant presents the questions: First. Is the mortgage of the plaintiff, declared void by this court, prior to the mortgages of the Tallmadges? Second. Does the payment of $1,467.66 made by the plaintiff to the clerk of court constitute a lien prior to such mortgages? I am clearly of the opinion that the plaintiff is entitled in equity to a lien prior to the Tallmadge mortgages. It is not a question of the priority, of plaintiff’s making payment to the clerk of court as a redemptioner. A status must be given plaintiff’s payment in accordance with the recognition accorded thereto by the Tallmadges. The son was the full agent of his father in negotiating the $2,500 mortgage and in making payment of the loan to Mrs. Bernauer. Their statement of the disposition of this *1070loan shows that some moneys out of the proceeds were used in making the purchase from the Moreau Lumber Company. On May io, 1918, it was necessary for Anna Bernauer to pay the sum of $1,467.66 in order to retain any title whatever in the land. Manifestly the payment of $1,-4.67.66 by the plaintiff to the clerk operated, pursuant to the recognition given by the Tallmadges, to retain and preserve the title of Anna Bernauer. This amount was received by the Tallmdages. Pursuant thereto Carl Tallmadge gave a deed to the land to Anna Bernauer. Accordingly the basis of the title, both of Anna Bernauer and the Tallmadge mortgages, is this payment made by the plaintiff. The position of Carl Tallmadge is not aided by his contention that he bought the Moreau Lumber Company’s title for himself or to protect himself. As the owner of the land and the person entitled to receive redemption money from Anna Bernauer, he could not receive this money as redemption money and at the same time claim that the person paying the same should not equitably be regarded as a redemptioner. Accordingly the actions of the Tallmadges in placing this loan and making payment thereof recognized the title of Anna Bernauer to be based upon, and to proceed from, the payment of this redemption money by the plaintiff. Principles of equity require, therefore, that the amount so paid be regarded as a lien prior to the mortgages of the Tallmadges.
The judgment of the trial court accordingly should be affirmed.
Bird.z®ll, C. J., and Chrtstianson, J., concur.